

Exhibit 10.1
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Amended and Restated Employment Agreement (the “Agreement”) is made as of
September 1, 2015, between Markel Corporation (the “Company”), and Steven A.
Markel (the “Executive”).
WHEREAS, the Company and the Executive previously entered into that certain
Amended and Restated Employment Agreement, dated December 31, 2008 (the “Prior
Agreement”);
WHEREAS, the Company and the Executive wish to amend and restate the Prior
Agreement to reflect the Executive’s current employment relationship and to
revise certain sections of the Prior Agreement; and
WHEREAS, the Company desires to continue to employ the Executive as Vice
Chairman of the Company and expects that the Executive will continue to make
significant contributions to the oversight, growth and success of the Company.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the parties agree as follows:
1. Employment and Duties. The Company employs the Executive as Vice Chairman.
The duties of the Executive will include, without limitation, strategic business
planning, providing financing and investment advice, identifying and sourcing
business opportunities, consulting and being available to consult with senior
management, participating in investor relations functions and other duties
normally and properly incident to his position and such additional duties as may
be assigned to him by the Board of Directors of the Company. In this capacity,
the parties expect and agree that the Executive will typically fulfill his
duties hereunder through the devotion of an amount of time not to exceed on
average 10 hours per week. The Executive acknowledges, however, that his
responsibilities are unique and further agrees that from time to time his
services may be required by the Company in excess of that amount and outside of
ordinary business hours. So long as the following activities do not violate the
Executive’s covenants as described in Section 9A of this Agreement, the
Executive may perform personal, charitable and other business activities,
including, without limitation, serving as a member of one or more boards of
directors of charitable or other professional organizations, and may serve on
the boards of directors of other business organizations that are not engaged in
any aspect of the insurance industry, provided, however, that service on the
boards of directors of other business organizations shall require the prior
consent of the Board of Directors of the Company.
2. Term. Subject to Sections 5, 6 and 7, the Company employs the Executive, and
the Executive agrees to serve the Company, for an initial term of one year and
four months from the date of this Agreement; thereafter, this Agreement shall
continue in effect until terminated by either party on 90 days written notice to
the other party. If the Company notifies the Executive that it does not wish to
extend the term of this Agreement, the Company shall be deemed to have
terminated the Executive’s employment without cause, and the Executive shall be
entitled to the benefits specified in Section 7 of this Agreement. If the
Executive notifies the Company that the Executive does not wish to extend the
term of this Agreement, the Executive shall be deemed to have voluntarily left
the employ of the Company and the Company’s obligations to the Executive under
this Agreement shall terminate.
3. Salary. During the term of this Agreement, the Executive’s base salary shall
be not less than $700,000.00 per year, which sum shall be payable in bi-weekly
installments. The Executive shall be entitled to participate in the Company’s
bonus program. In the event of an increase in salary or the payment of a bonus,
the other terms and conditions of this Agreement shall remain in full force and
effect. The salary in effect at any given time is sometimes referred to in this
Agreement as “Base Salary.” There



--------------------------------------------------------------------------------



shall be withheld from all amounts due the Executive such federal and state
income taxes, FICA and other amounts as may be required to be withheld under
applicable law.
4. Other Benefits. During the term of this Agreement, the Executive shall be
entitled to (i) participate in such employee benefit plans and programs as are
generally available to other executive officers of the Company (provided,
however, that nothing in this Agreement shall entitle the Executive to
participate in the Company’s 401(k) plan following the termination of his
employment for any reason and in light of the Executive’s reduced time
commitment, the Executive shall not be eligible to participate in the Company’s
short-term or long-term disability plans), (ii) reimbursement, in accordance
with policies and procedures established by the Company from time to time, for
all items of expense reasonably and necessarily incurred by the Executive on
behalf of the Company, and (iii) such holidays as are generally available to
employees of the Company.
5. Termination by Death or Disability.
(a) Should the Executive die during the term of employment, the Company shall be
obligated to pay any salary and benefits to which the Executive may be entitled
until the end of the bi-weekly payroll period in which the death occurs, and the
Company shall pay to the Executive’s personal representatives amounts equal to
and payable at the same time as the installments of Base Salary theretofore
regularly paid to the Executive for a period equal to the greater of (i) the
remainder of the initial term of this Agreement, or (ii) 90 days.
(b) Should the Executive be unable to perform substantially all duties of
employment for 90 consecutive days because of a physical or mental disability,
the Company shall then have the right to terminate the Executive’s employment by
giving the Executive 30 days’ written notice. After the date of termination, the
Company shall pay to the Executive or the Executive’s personal representatives
amounts equal to and payable at the same time as the installments of Base Salary
theretofore regularly paid to the Executive for a period equal to the greater of
(i) the remainder of the initial term of this Agreement, or (ii) 90 days from
the date of termination.
A condition of disability under this Agreement shall be determined by the Board
of Directors on the basis of (i) the Executive being unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months, or (ii) the
Executive, by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company.
6. Termination for Cause. The Company, by action of its Board of Directors, may
at any time elect to terminate its obligations under this Agreement for “cause”
and remove the Executive from employment. Termination for cause shall be made
upon 30 days’ written notice, and upon expiration of the 30-day notice period,
all obligations of the Company to the Executive under this Agreement shall
cease.
For purposes of this Agreement “cause” shall be only the following:
(a) continued and deliberate neglect by the Executive, after receipt of notice
thereof, of employment duties other than as a result of the Executive’s physical
or mental disability;
(b) willful misconduct of the Executive in connection with the performance of
his duties, including by way of example but not limitation, misappropriation of
funds or property of the Company; securing or attempting to secure personally
any profit in connection with any transaction entered into on

2



--------------------------------------------------------------------------------



behalf of the Company or violation of any code of conduct or standards of ethics
applicable to employees of the Company;
(c) conduct by the Executive which may result in material injury to the
reputation of the Company if the Executive were retained in his position with
the Company, including by way of example but not limitation, commission of a
felony, bankruptcy, insolvency or general assignment for the benefit of
creditors;
(d) active disloyalty such as aiding a competitor;
(e) the Executive’s inability to obtain or maintain any required regulatory
approvals or authorizations necessary for the Executive to perform his duties
under the Agreement; or
(f) a breach by the Executive of Section 8 or 9 of this Agreement.
7. Other Termination.
(a) If the Executive resigns or voluntarily leaves the employ of the Company,
the Company’s obligations to the Executive under this Agreement shall terminate
and the Company shall have no further liability to the Executive under this
Agreement; provided, however, if the Executive voluntarily leaves the employ of
the Company by virtue of the Company’s failure to comply with any terms of this
Agreement, then the Executive shall be entitled to the identical compensation
and benefits set forth in Section 7 (b) hereof.
(b) The Company, by action of its Board of Directors, may at any time elect to
terminate its obligations under this Agreement without cause and remove the
Executive from employment on 30 days’ written notice. If the Company elects to
terminate the Executive’s employment without cause, then the Executive shall be
entitled to receive, subject to compliance by the Executive with the provisions
of Sections 8 and 9 of this Agreement, the Base Salary and benefits for a period
equal to the greater of (i) the remainder of the initial term of this Agreement,
or (ii) 90 days from the date of termination.
8. Confidential Information and Trade Secrets. As consideration for and to
induce the employment of the Executive by the Company, the Executive agrees
that:
(a) Except to the extent such information is generally known to the public or in
the industry in which the Company and its subsidiaries and corporate affiliates
are engaged all information relating to or used in the business and operations
of the Company and its subsidiaries and corporate affiliates (including, without
limitation, marketing methods and procedures, customer lists, lists of
professionals referring customers to the Company and its subsidiaries and
corporate affiliates, sources of supplies and materials and business systems and
procedures), whether prepared, compiled, developed or obtained by the Executive
or by the Company or any of its subsidiaries or corporate affiliates before or
during the term of this Agreement, are and shall be confidential information and
trade secrets (“Confidential Information”) and the exclusive property of the
Company, its subsidiaries and corporate affiliates.


(b) All records of and materials relating to Confidential Information, whether
in written form or in a form produced or stored by any electrical or mechanical
means or process and whether prepared, compiled or obtained by the Executive or
by the Company or any of its subsidiaries or corporate affiliates before or
during the term of this Agreement, are and shall be the exclusive property of
the Company or its subsidiaries or corporate affiliates, as the case may be.
(c) Except in the regular course of his employment or as the Company may
expressly authorize or direct in writing, the Executive shall not, during or
after the term of this Agreement and his employment by the Company, copy,
reproduce, disclose or divulge to others, use or permit others to see any
Confidential Information or any records of or materials relating to any such
Confidential Information.

3



--------------------------------------------------------------------------------



The Executive further agrees that during the term of this Agreement and his
employment by the Company he shall not remove from the custody or control of the
Company or its subsidiaries or corporate affiliates any records of or any
materials relating to such Confidential Information and that upon the
termination of this Agreement he shall deliver the same to the Company and its
subsidiaries and corporate affiliates.
(d) Nothing in this Section 8 shall prohibit the Executive from reporting
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, the Congress, and any agency Inspector General, or
making other disclosures that are protected under the whistleblower provisions
of federal law or regulation. It is acknowledged that no prior authorization of
the Company is needed to make any such report or disclosure and that the
Executive is not required to notify the Company of such report or disclosure.
9. Covenants.
A. As consideration for and to induce the employment of the Executive by the
Company, the Executive agrees that, except in the regular course of his
employment or as the Company may expressly authorize or direct in writing, the
Executive shall not, during the term of this Agreement and for a period of two
(2) years immediately following the termination of this Agreement, directly or
indirectly, either as an individual for his own account, as a partner or joint
venturer with any other person or entity, as an employee, consultant, advisor,
agent or representative of any other person or entity or as an officer, director
or shareholder of any corporation, (i) own, manage, operate, join, control or
participate in the ownership, management, operation or control of, or serve as
an employee, consultant, advisor, agent or representative of any corporation,
association, partnership, proprietorship or other business entity that is
engaged in any business activity, directly or indirectly, in competition with
any of the insurance-related business operations or activities of the Company or
any of its subsidiaries or corporate affiliates, or (ii) employ or offer to
employ or retain the services of any officer, employee or agent then employed or
retained by the Company or any of its subsidiaries or corporate affiliates or
induce, encourage or solicit any such officer, employee or agent to leave the
employment or service of the Company or any of its subsidiaries or corporate
affiliates. This provision shall not, however, restrict the Executive from
making any investments in any company whose stock is listed on a national
securities exchange or actively traded in the over-the-counter market, so long
as such investment does not give the Executive the right to control or influence
the policy decisions of any such business or enterprise which is or might be
directly or indirectly in competition with any of the business operations or
activities of the Company or any of its subsidiaries or corporate affiliates.
B. The Executive acknowledges that he has granted to the Company the exclusive
right in perpetuity to use his surname as part of its corporate name for and in
connection with all business of whatever kind and character conducted previously
or in the future by the company or any of its subsidiaries or corporate
affiliates. The Executive hereby covenants and agrees that he shall not
hereafter grant to any other person, firm or corporation the right to use and he
shall not himself use (except in the regular course of his employment by the
Company hereunder or as the Company may expressly authorize or direct in
writing) his name as part of the corporate, firm or trade name or trademark of
any firm, entity, corporation or business that engages in any business activity
directly or indirectly in competition with any of the business operations or
activities of the Company or any of its subsidiaries or corporate affiliates.
10. Survival of Covenants and Remedies. The agreements made by the Executive in
Sections 8 and 9 shall survive the termination of this Agreement and the
Executive’s employment. Each such agreement by the Executive shall be construed
as an agreement independent of any other provision of this Agreement, and the
existence of any claim or cause of action by the Executive against the Company
shall not constitute a defense to the enforcement of the provisions of Section 8
or 9. The Executive acknowledges and agrees that the Company will sustain
irreparable injury in the event of a breach or threatened breach

4



--------------------------------------------------------------------------------



by the Executive of the provisions of Section 8 or 9 and that the Company does
not and will not have any adequate remedy at law for such breach or threatened
breach. Accordingly, the Executive agrees that if he breaches or threatens to
breach any such covenant or agreement, the Company shall be entitled to
immediate injunctive relief. The foregoing shall not, however, be deemed to
limit the Company’s remedies at law or in equity for any such breach or
threatened breach.
11. Notices. All notices, consents and other communications under this Agreement
shall be in writing and shall be deemed to have been given, delivered or made
when delivered personally or when mailed by registered or certified mail,
postage prepaid and return receipt requested, addressed to the Company at its
principal office in Richmond, Virginia, and to the Executive at his residence as
shown upon the employment records of the Company, or to such other address as
either party may by notice specify to the other.
12. Modification. No provision of this Agreement, including any provision of
this paragraph, may be modified, deleted or amended in any manner except by an
agreement in writing executed by the Executive and the Company.


13. Benefit. All of the terms of this Agreement shall be binding upon, inure to
the benefit of and be enforceable by the Company and its successors and assigns
and by the Executive and his heirs and personal representatives.
14. Construction. This Agreement is executed and delivered in the Commonwealth
of Virginia and shall be construed and enforced in accordance with the laws of
such state. THE EXECUTIVE AND THE COMPANY AGREE THAT THE UNITED STATES DISTRICT
COURT FOR THE EASTERN DISTRICT OF VIRGINIA OR THE CIRCUIT COURT FOR THE COUNTY
OF HENRICO, VIRGINIA SHALL HAVE EXCLUSIVE JURISDICTION OVER ANY DISPUTES ARISING
OUT OF OR RELATED TO THIS AGREEMENT.
15. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provision.
In addition, if, at the time of enforcement of this Agreement, a court holds
that any restriction stated in this Agreement is unreasonable under the
circumstances then existing, the parties agree that the maximum restriction
reasonable under such circumstances shall be substituted for the stated
restriction.
16. Headings. The underlined headings provided in this Agreement are for
convenience only and shall not affect the interpretation of this Agreement.
17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original.
18. Delay in Payments. In response to the American Jobs Creation Act of 2004,
any payments under this Agreement that are treated as made under a deferred
compensation plan for purposes of Internal Revenue Code (“Code”) Section 409A
are intended to meet the requirements of Code Section 409A(a)(2)(B) and any
regulations and other guidance under that section. Therefore, if the Executive
is a “specified employee” for purposes of Code Section 409A, no payment shall be
made before the date provided in Code Section 409A(a)(2)(B) and all payments
otherwise payable during that period shall be made to the Executive as soon as
possible after the date provided in Code Section 409A(a)(2)(B).


[Signature Page Follows]

5



--------------------------------------------------------------------------------









/s/ Steven A. Markel
 
MARKEL CORPORATION
 
Executive
 
 
 
 
 
 
By:
/s/ Alan I. Kirshner
 
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




6

